Citation Nr: 0605562	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Military Order of the Purple 
Heart.	


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

The claims currently before the Board of Veterans' Appeals 
(Board) arise from a November 1998 rating decision by the 
Department of Veterans Appeals (VA) Los Angeles, California, 
Regional Office (RO).  The case was most recently before the 
Board in April 2001, at which time it was remanded for 
development.



FINDING OF FACT

A chronic back disorder, hearing loss, and tinnitus were not 
present in service or for many years thereafter, and are not 
shown to be otherwise related to service.



CONCLUSION OF LAW

A chronic back disorder, hearing loss, and tinnitus were not 
incurred in or aggravated by active service, and service 
incurrence of arthritis of the spine or sensorineural hearing 
loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claims under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
and of the efforts to assist him.  In a letter dated in June 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The June 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claims. 

It is noted that the original rating decision on appeal was 
in November 1998.  Notice fully complying with the provisions 
of the VCAA was not provided to the veteran until June 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claims.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
November 1998 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease (arthritis) 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

The veteran essentially contends that he has a chronic back 
disability as a consequence of an injury he sustained in 
Vietnam, and hearing loss and tinnitus due to noise exposure 
during combat.  In accordance with 38 U.S.C.A. § 1154(b), the 
Board does not dispute the back injury and noise exposure 
reportedly experienced by the veteran while serving in 
Vietnam.  The remaining question is whether he now has a 
chronic residual disability resulting from the inservice 
incidents.

Review of the veteran's service medical records show that the 
veteran was treated in December 1970, complaining of back 
pain.  Mild spasm and moderate tenderness was reported; the 
diagnosis was muscle strain.  Back strain is also shown to 
have been diagnosed in January 1971 at which time the veteran 
reported having jumped off of a truck.  The veteran is also 
shown to have mentioned experiencing back problems in a 
letter written home during his period of service.  A VA 
outpatient treatment record dated in August 1996 shows that 
the veteran complained of back pain, giving a history of a 
back injury in 1969 during his period of service.  He also 
indicated that he had undergone surgery in 1986.  The veteran 
reported exacerbations of low back pain since June 1995.  A 
VA outpatient treatment note dated later in August 1996 shows 
a diagnosis of mechanical back pain due to gout.  

Concerning the veteran's claims of service connection for 
hearing loss and tinnitus, review of the claims folder shows 
that the veteran informed his parents, as shown as part of a 
letter sent home during his period of service, that he was to 
be treated by an ear specialist for hearing problems.  Review 
of his service medical records show that in November 1970 he 
was diagnosed with traumatic injury to both ears following 
shooting ammo from a bunker lined with steel.  He also 
mentioned experiencing tinnitus following this acoustic 
trauma incident.  On VA examination conducted in March 1984 
hearing loss was not noted.  

At the behest of VA, the veteran was accorded a fee-basis 
orthopedic examination in May 2005.  The veteran gave a 
history of developing back pain due to repetitive marching, 
training, bending, and stooping in service.  He had been 
employed after service as a sheet metal worker until 1999.  
He had undergone a laminectomy in 1986.  After reviewing the 
veteran's medical record, the examiner concluded that the 
back pain he experienced in service had resolved and that the 
veteran's current condition was related to a post-service 
industrial injury.  No medical opinion or other competent 
medical evidence to the contrary to support the veteran's 
assertions has been submitted.  Finally, the Board notes that 
the veteran's assertions alone are insufficient to support a 
grant of service connection.  It is undisputed that a 
layperson is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a layperson is not 
competent to render an opinion on a medical matter, such as, 
in this case, the etiology of the veteran's back disability.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

As the preponderance of the evidence is against the veteran's 
claim, service connection for a back disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In order to determine the etiology of the claimed hearing 
loss and tinnitus, the veteran received a fee-basis hearing 
examination in June 2005.  It was noted that the veteran had 
had a decrease in hearing and ringing in the ears after 
shooting ammunition in a steel-lined bunker in 1970 in 
service.  It was further recorded that he had worked as a 
sheet metal worker for 26 years.  The diagnoses included 
sensorineural hearing loss and tinnitus.  The examiner 
expressed the opinion that the veteran's hearing loss and 
tinnitus, first noted on examination in November 2000, were 
more likely than not due to occupational noise exposure from 
1973 to 1995.  The examiner added that he had based his 
conclusion on a review of medical records and history 
obtained from the veteran.  Once again, no medical opinion or 
other competent medical evidence to the contrary to support 
the veteran's assertions has not been submitted.  Therefore, 
service connection for hearing loss and tinnitus is denied.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


